West, J.
This is a motion to strike from the transcript of the record the bill of exceptions. The ground of the motion is that the bill of exceptions was signed in vacation by the trial judge, without an order having been made during the term of the court at which the trial was had allowing further time for settling and signing it. Rule 97, Rules of Circuit Courts — Law Actions. During the term at which the trial was had and on the same day that the verdict was returned, for satisfactory cause shown, the court, in accordance with the provisions of section 2811, Revised General Statutes, extended the time of defendant for fifteen days for making and presentation of its motion for a new trial. Within the fifteen days the motion for new trial was presented and denied and the defendant was *464allowed ninety days in which “to have settled and signed its bill of exceptions. ’ ’ The bill of exceptions recites that after the expiration of the term at which .the verdict was rendered, by virtue of a special order made in said cause at the time of ruling on the motion for new trial, the defendant did propose and present its bill of exceptions to the trial judge and request him to sign the same, which was done within the time fixed in the order allowing further time.
Trial courts have power to hear and determine motions for new trials in vacation and adjudications thereof are to be entered in the minutes of the court and given like force and effect as if made during term -time. Sec. 2532, Rev. Gen. Stats. This court has held that where a motion for new trial is properly ruled upon in vacation and denied, the court may, at the time of the denial of the motion, though in vacation, by special order, allow further time for the settlement and signing of the bill of exceptions. Charlotte Harbor, &c., Ry. Co. v. Buchan, 71 Fla. 575, 71 South. Rep. 842; A. C. L. R. Co. v. Mallard, 53 Fla. 515, 43 South. Rep. 755; McGee v. Ancrum, 33 Fla. 499, 15 South. Rep. 231. Upon authority of these eases the motion is deniedi
Taylor, C. J., and Whitfield, Ellis and Browne, JJ., concur.